F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           DEC 2 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    BOBBY JOE FLANDERS,

                Plaintiff-Appellant,

    v.                                                   No. 97-2354
                                                  (D.C. No. CIV-96-1128-JP)
    KENNETH S. APFEL, Commissioner                        (D. N.M.)
    of Social Security,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before PORFILIO , BARRETT , and KELLY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Bobby Joe Flanders appeals the district court’s order 1 affirming

the Commissioner’s decision to deny his application for supplemental security

income benefits. The Commissioner determined that claimant was not disabled

within the meaning of the Social Security Act at step five of the sequential

evaluation process, see Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988)

(discussing five steps). On appeal, claimant contends (1) the Commissioner erred

in relying on the Medical-Vocational Guidelines, 20 C.F.R. Pt. 404, Subpt. P,

App. 2 (the grids), to determine he was not disabled, (2) the Commissioner failed

to consider his impairments in combination, and (3) the Commissioner failed to

develop the medical record. We affirm.

      We review the Commissioner’s decision to determine whether it is

supported by substantial evidence and whether correct legal standards were

applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th Cir. 1997).

Substantial evidence is “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Soliz v. Chater, 82 F.3d 373, 375

(10th Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)

(further quotation omitted)). We may neither reweigh the evidence nor substitute

our judgment for that of the Commissioner. See Casias v. Secretary of Health &

Human Servs., 933 F.2d 799, 800 (10th Cir. 1991).


1
      The parties proceeded before a magistrate judge.   See 28 U.S.C. § 636.

                                          -2-
      Claimant first alleges his nonexertional impairments of constant pain, side

effects of medication, and depression precluded application of the grids. The ALJ

found no objective medical evidence of a condition reasonably expected to cause

disabling pain and noted that claimant had not sought treatment for severe pain.

The ALJ also evaluated the side effects of claimant’s medication on his residual

functional capacity (RFC), noting that he had not complained to his physician

about the side effects and concluding that they did not compromise his RFC. No

objective evidence supports claimant’s allegation that he suffers from severe

depression. Accordingly, because the ALJ determined that claimant’s

nonexertional impairments did not limit his ability to work, application of the

grids was proper.   See Castellano v. Secretary of Health & Human Servs.    , 26 F.3d
1027, 1030 (10th Cir. 1994) (affirming application of grids where ALJ rejected

alleged nonexertional impairment).

      Claimant next asserts that the Commissioner failed to consider the

combination of his impairments on his ability to work. The ALJ specifically

stated that claimant “has experienced work-related limitations due to the

combined effects of his hypertension medications, his diabetes mellitus, and

occasional flareups of gout in his big toes.” Aplt. App. vol. II at 12 (emphasis

added). Claimant complains that the ALJ did not also factor in his pain,

depression, and renal insufficiency. The ALJ found no objective evidence of


                                          -3-
these conditions and therefore was not required to consider their effect on

claimant’s RFC.        Accordingly, the Commissioner’s evaluation of the combination

of claimant’s impairments is supported by substantial evidence.

       Claimant next argues that     the ALJ ignored the medical evidence of record

concerning his kidney disease and pain. The ALJ’s findings that those conditions

did not limit claimant’s RFC are supported by substantial evidence in the record

considered as a whole. See Cruse v. United States Dep’t of Health & Human

Servs., 49 F.3d 614, 617 (10th Cir. 1995) (reviewing court examines

administrative record as a whole). Claimant also alleges that the ALJ improperly

failed to order new medical records, but this argument was not presented to the

district court.   2
                      Absent compelling reasons, especially when claimant was

represented by counsel, we do not address arguments not raised in the district

court. See Crow v. Shalala , 40 F.3d 323, 324 (10th Cir. 1994). Nevertheless, the

argument is without merit. Before an ALJ is obligated to obtain additional

evidence, there must be “some objective evidence in the record suggesting the

existence of a condition which could have a material impact on the disability

decision requiring further investigation.”     Hawkins , 113 F.3d at 1167. Claimant



2
       Claimant also failed to present this issue to the Appeals Council, but we do
not deem it waived for that reason. At that time he did not have notice of  James
v. Chater , 96 F.3d 1341, 1344 (10th Cir. 1996) (holding issue not raised to
Appeals Council henceforth may be deemed waived).

                                             -4-
did not produce “evidence sufficient to suggest a reasonable possibility that a

severe impairment exists;” consequently, the ALJ was not required to obtain

additional medical or psychological information.   Id.

      The judgment of the United States District Court for the District of New

Mexico is AFFIRMED.



                                                    Entered for the Court



                                                    James E. Barrett
                                                    Senior Circuit Judge




                                           -5-